Motion to modify referee’s report granted by increasing the damages of the defendant New York Inter-Urban Water Company in the sum of $1,090, with interest from June 6, 1922, and as so modified referee’s report confirmed, with ten dollars costs. This amount was found by the referee to be reasonable, and to have been actually incurred by said defendant between the rendition of the judgment of affirmance by this court and the granting of leave to appeal to the Court of Appeals by that court. We think these expenditures were rendered necessary by the granting of the injunction. Present — Kelly, P. J., Jaycox, Young and Kapper, JJ. Settle order on notice.